Citation Nr: 1645745	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-31 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Whether it was proper to sever service connection for hypertension.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1974 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to higher ratings for diabetes mellitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The severance of the Veteran's service connection for hypertension was improper. 


CONCLUSION OF LAW

The severance of service connection for hypertension not proper and restoration is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303, 3.114, 3.957 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Hypertension

In a December 2007 rating decision, service connection was granted for hypertension as secondary to the Veteran's service-connected diabetes mellitus.  The initial evaluation for hypertension was noncompensable and it was not listed as a separate disability on the rating decision, consistent with VA practice.  Instead, the disability was listed, in relevant part, as "diabetes mellitus with hypertension."  The effective date for this aggregate disability was listed as May 1990. 

In a June 2012 letter, the Denver RO proposed a severance of service connection for hypertension as secondary to diabetes mellitus based on a finding of clear and unmistakable error (CUE).  In an October 2012 rating decision, the Denver RO severed service connection for hypertension, effective January 2013.  This appeal ensued.

Subject to the limitations in 38 C.F.R. §§ 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  38 C.F.R. § 3.105 (d).  

The limitations set forth in § 3.957 apply to this case.  Service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with § 3.105(d). 

Here, the initial grant of service connection for hypertension was made effective as of May 1990, twenty-two years prior to the October 2012 rating decision that severed service connection effective January 1, 2013.  In addition, there is no showing of fraud, or that the Veteran lacked the requisite service or character of discharge at the time of the original grant of service connection.  Therefore, the severance of service connection was improper, and service connection for hypertension must be restored.


ORDER

Restoration of service connection for hypertension is granted. 


REMAND

The Veteran testified in his September 2016 Board hearing that his diabetic retinopathy and peripheral neuropathy of both upper and both lower extremities had worsened since his previous evaluations.  As such, new examinations are necessary to determine the current nature and severity of these conditions.  In regard to the Veteran's diabetes mellitus, he asserted in his Board hearing that his physician Dr. T. recommended that he limit activity.  Thereafter, the Veteran sent in a letter prepared by Dr. T in support of his claim.  The letter, dated August 2016, reflects that the Veteran had trouble managing his diabetes mellitus due to a variable work schedule but it does not specifically indicate that he needed to restrict activities to manage the condition.  On remand, the Veteran should be afforded the opportunity to submit additional evidence regarding his assertion that activities should be restricted. 

All missing VA treatment notes should be obtained on remand.  The AOJ should also ask the Veteran to identify any pertinent private treatment records that have not already been associated with the claims file.  Thereafter, the AOJ should attempt to obtain any identified records with his assistance.

In addition, it is unclear based on the record if the Veteran has applied for disability benefits from the Social Security Administration.  On remand, the AOJ should request these records, if extant. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all missing VA treatment notes and associate them with the claims file. 

2.  Contact the Social Security Administration and request the Veteran's Social Security disability records (if extant), including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file and procedures set forth in 38 C.F.R. § 3.159 (e) should be followed.

3.  Request that the Veteran identify any pertinent private treatment notes that have not already been associated with the claims file.   Then attempt to obtain these records with the Veteran's assistance.  The Veteran should specifically be given an opportunity to submit medical documentation regarding restriction of activities due to diabetes mellitus.  All attempts to obtain the records should be documented in the file and procedures set forth in 38 C.F.R. § 3.159 (e) should be followed.

4.  After updated records have been obtained, schedule the Veteran for a VA examination(s) to determine the nature and severity of his diabetes mellitus and each of its manifestations, to include peripheral neuropathy of the bilateral upper and bilateral lower extremities, diabetic retinopathy and erectile dysfunction.  The examiner should take a full medical history for each condition and document all claimed symptoms.  All necessary tests should be conducted. 

All opinions expressed should be accompanied by supporting rationale.

5.  Then readjudicate the appeal, to include the TDIU claim.  If any claim is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


